          Case 2:17-cr-00016-JFC Document 80 Filed 04/21/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

               Plaintiff,                        Criminal No. 17-16

 v.

 KAITLIN PLASCJAK,

               Defendant.



                                           ORDER

       AND NOW, this 21st day of April 2021, for the reasons set forth in the accompanying
opinion, the letter motion for appointment of counsel (ECF No. 74) filed by defendant Kaitlin
Plascjak (“Plascjak”) is hereby DENIED WITHOUT PREJUDICE to Plascjak filing a new
motion based upon changed circumstances.

                                            IT IS SO ORDERED.

                                            /s/ JOY FLOWERS CONTI
                                            Joy Flowers Conti
                                            Senior United States District Judge
